     Case 1:20-cv-00595-DAD-JLT Document 10 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARCIAL BRAVO ZAMBRANO, et al.,                 No. 1:20-cv-00595-DAD-JLT
12                        Petitioners,
13             v.                                        ORDER GIVING EFFECT TO JOINT
                                                         STIPULATION AND DISMISSING THIS
14       CHAD F. WOLF, et al.,                           ACTION
15                        Respondents.                   (Doc. No. 9)
16

17

18            On June 3, 2020, petitioner Zambrano and respondents filed a joint stipulation to dismissal

19   of this action in its entirety. (Doc. No. 9.)

20            The court had previously stayed this action as to petitioner Zambrano pending resolution

21   of Zepeda Rivas v. Jennings, 3:20-cv-02731-VC, a class action proceeding in the U.S. District

22   Court for the Northern District of California, because Zambrano is a class member in that action.

23   (Doc. No. 6.)1 In their joint stipulation, the parties state that on June 1, 2020, the court in Zepeda

24   Rivas “granted Zambrano’s bail application,” and that the parties agree to dismissal of this action

25   “[b]ecause Zambrano has now been granted the relief he sought.” (Doc. No. 9.)

26   /////

27
     1
       On May 26, 2020, the court dismissed the habeas petition as to the two remaining petitioners
28   due to this court’s lack of jurisdiction. (Doc. No. 8.)
                                                        1
     Case 1:20-cv-00595-DAD-JLT Document 10 Filed 06/04/20 Page 2 of 2

 1          Accordingly, good cause appearing and pursuant to the parties’ joint stipulation, this

 2   action is dismissed. The Clerk of Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
        Dated:     June 4, 2020
 5                                                      UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
